986 F.2d 1425
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Edward SOLDAL, et al., Plaintiffs-Appellants,v.COUNTY OF COOK, et al., Defendants-Appellees.
No. 89-3631.
United States Court of Appeals, Seventh Circuit.
March 3, 1993.

Before BAUER, Chief Circuit Judge, CUMMINGS, CUDAHY, POSNER, COFFEY, FLAUM, EASTERBROOK, RIPPLE, MANION, KANNE, and ILANA D. ROVNER, Circuit Judges, and WOOD, JR., Senior Circuit Judge.

Order on Remand from Supreme Court

1
On December 8, 1992, the Supreme Court reversed the decision of this court and remanded the case to this court for further proceedings in conformity with its decision.   On consideration of the Circuit Rule 54 statements filed by the plaintiffs and the defendants, IT IS ORDERED that the case is remanded to the district court for further proceedings consistent with the opinion and judgment of the Supreme Court and, to the extent consistent therewith, the panel opinion of this court, reported at 923 F.2d 1241.